FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                             CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                              LISA M. WEST
  ELIZABETH KERR                                    TEL: (817) 884-1900
  MARK T. PITTMAN                                                                         GENERAL COUNSEL
  J. WADE BIRDWELL                                 FAX: (817) 884-1932                     CLARISSA HODGES
  DABNEY BASSEL
  DANA WOMACK                                     www.txcourts.gov/2ndcoa



                                                  July 3, 2019

    Criminal District Clerk, Denton County                    Hon. Margaret Barnes
    P.O. Box 2146                                             Judge, 367th District Court
    Denton, TX 76202-2146                                     Denton County Courts Bldg.
    * DELIVERED VIA E-MAIL *                                  1450 E. McKinney
                                                              Denton, TX 76201
    Hon. David L. Evans                                       * DELIVERED VIA E-MAIL *
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Building                     Catherine Luft
    100 N. Calhoun, 4th Floor                                 Assistant Criminal District Attorney
    Fort Worth, TX 76196                                      1450 East McKinney, Ste. 3100
    * DELIVERED VIA E-MAIL *                                  Denton, TX 76209
                                                              * DELIVERED VIA E-MAIL *
    Ronald Adams
    TDCJ #02217689
    C. Moore Unit
    1700 North FM 87
    Bonham, TX 75418

    RE:              Court of Appeals Number:         02-18-00386-CV
                                                      02-18-00387-CV
                                                      02-18-00388-CV
                     Trial Court Case Number:         F17-3262-367
                                                      F17-3264-367
                                                      F18-1387-367

    Style:           Ronald Adams
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                       FILE COPY

02-18-00386-CV
July 3, 2019
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK